Citation Nr: 0112048	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  95-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to a permanent and total rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and E.W. 


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  A notice of disagreement was 
received in May 1995 as to all issues, and a statement of the 
case was issued in June 1995.  In a substantive appeal 
received in November 1995, the veteran only addressed the 
right knee, PTSD and pension issues, but the back disability 
issue was also addressed at a February 1996 RO hearing.  The 
transcript of that hearing constitutes a substantive appeal 
as to the back disability issue.  


REMAND

Service Connection Claims

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, and 
residuals of a right knee injury and a low back injury.  He 
claims that all of these conditions are the result of the 
mining of a U.S. Army small craft on which he was a 
crewmember, with the loss of all other servicepersons than 
himself, at some time during his service in the Republic of 
Vietnam from June 1970 to May 1971.  The veteran has 
submitted a number of photographs, which are captioned in a 
letter received by the RO at the time his claim was filed in 
September 1994. 

The Board notes here that entitlement to service connection 
for PTSD was denied by rating decision in May 1981.  The 
veteran did not initiate an appeal by filing a timely notice 
of disagreement, and the May 1981 rating decision became 
final.  Although the RO did not expressly undertake a new and 
material evidence analysis in its April 1995 rating decision, 
it appears that the RO implicitly found new and material 
evidence and proceeded to review the claim on the merits.  
After reviewing the file, the Board agrees that new and 
material evidence was received to reopen the claim.  It 
appears that the May 1981 denial was based on a record which 
did not include a diagnosis of PTSD.  However, a January 1984 
medical statement does show a medical diagnosis of PTSD with 
anxiety and depression, currently in remission.  The Board 
finds that this item of evidence meets the new and material 
evidence criteria of 38 C.F.R. § 3.156 and that the claim has 
been reopened.  38 U.S.C.A. § 5108.  After reviewing the 
record as a whole, the Board further finds that the issue 
would be more accurately described as entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD.  

Looking to the record, the Board notes that the RO contacted 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in August 1998, and requested their assistance in 
verifying the veteran's report of having been on a boat which 
was mined and sunk with multiple men killed.  USASCRUR 
responded in January 1999 by providing a 1970 unit history 
for the 329th Transportation Company (329th TC), the unit to 
which the veteran was attached, which reports the capsizing 
of a boat (LCU 63) with one man confirmed drowned and the 
remainder of the crew missing.  No other incidents were 
reported during the year 1970.

The veteran's representative contacted USASCRUR in October 
2000 and requested that that organization attempt to identify 
the disposition of FU-77 since the veteran "appears to have 
much difficulty in remembering specific information that 
would help verify his experience in Vietnam."  An October 
2000 "Statement of Accredited Representative in Appealed 
Case" (VA Form 646) noted this action and requested that no 
further action to adjudicate the veteran's appeal be taken 
until a response was received.

Non-Service Connected Pension Claim

It is clear that the veteran has substantial impairment 
resulting from a psychiatric condition or conditions, in 
addition to physical impairments including knee and back 
disorders and chronic obstructive pulmonary disease.  
Assessments of the veteran's degree of disability from his 
psychiatric condition(s) have varied substantially, with the 
most recent VA examination in February 1995 reporting a 
Global Assessment of Functioning (GAF) Scale score of 50, 
indicating serious symptoms or serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 44-47 
(4th Ed. 1994) (DSM-IV).  However, the latest (March 1998) 
Supplemental Statement of the Case (SSOC) from the RO does 
not note or otherwise account for this evaluation.  Rather, 
it states that the veteran's GAF "was estimated to be 
approximately 70," without specifically identifying the 
source for this estimate (presumably a Michigan Disability 
Determination Program evaluation from March 1993, about two 
years prior to the VA examination).  Nor does the SSOC 
analyze the estimated GAF of 70 in conjunction with other 
recent psychiatric examinations, all of which have reported 
lower GAF scores.

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

For the reasons set forth above, the case is remanded to the 
RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2.  The RO should contact the veteran and 
his representative and request their 
cooperation in furnishing additional 
details regarding the claimed stressor.  
After obtaining any additional information 
from the veteran and his representative, 
the RO should contact USASCRUR and request 
additional research into the status and 
disposition of YFU-77.  The RO should 
suggest that the CRUS contact the U.S. 
Navy Sea Systems Command (NAVSEA) 
Shipbuilding Support Office, Norfolk Naval 
Shipyard Detachment, 3751 Island Avenue, 
Third Floor, Philadelphia, PA 19153-3297, 
and request that a search of the Naval 
Vessel Register be performed in case the 
YFU-77 was transferred from the U.S. Army 
to the U.S. Navy for disposition or other 
use.  The CRUR should also be requested to 
provide a copy of the U.S. Army 329th 
Transportation Company (329th TC) for 
calendar year 1971.  Additionally, the RO 
should contact the National Personnel 
Record Center (NPRC), Military Personnel 
Records (MPR), 9700 Page Avenue, St. 
Louis, MO 63132-5100, and request morning 
reports from the 329th TC for the periods 
from 14-30 June 1970 and from 29 April - 7 
May 1971, for the purpose of verifying the 
veteran's assignment and attempting to 
determine the individual craft to which he 
may have been assigned.  If partial or 
fragmentary morning reports were prepared 
at the platoon, detachment or boat level, 
those reports should also be obtained.

3.  The RO should contact NPRC (MPR), and 
make another attempt to obtain clinical 
(inpatient) records which may have been 
created for the veteran at the U.S. 
Army's 95th Evacuation Hospital, Da Nang, 
Republic of Vietnam, where he reports 
having been treated subsequent to the 
alleged mining of his boat.  NPRC (MPR) 
should be provided with the veteran's 
social security number and service 
number.  The clinical records are 
distinct and separate from the records of 
treatment associated with a veteran's 
personal service medical record. Any 
additional development recommended by 
NPRC and/or USASCRUR, or deemed 
appropriate by the RO, should also be 
undertaken.  All records received should 
be associated with the claims file, and 
copies must be provided to the veteran.

4.  Following the receipt and review of 
the materials described above, taken in 
conjunction with any other credible 
evidence contained in the claims file, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.  If the evidence establishes that 
the veteran engaged in combat and a 
claimed PTSD stressor is related to that 
combat, the veteran's testimony alone may 
establish the occurrence of the 
stressor(s), absent clear and convincing 
evidence to the contrary.  Accordingly, 
specific findings of fact should be made 
as to whether or not the veteran was 
"engaged in combat with the enemy" as 
contemplated under 38 U.S.C.A. § 1154(b).  

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
extent of all psychiatric disorders that 
are present.  The examiner should 
carefully review the veteran's in-service 
medical history, and the claims folder, 
or all pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.  
All indicated tests and studies should be 
performed.  The examiner should identify 
all psychiatric conditions believed to be 
present, and should indicate whether it 
is "at least as likely as not" that any 
of these is etiologically related in any 
way to the veteran's active service.  

Regarding the claim for PTSD 
specifically, the RO must provide the 
examiner the summary of any verified 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.

Additionally, the examiner should be 
requested to indicate what degree of 
impairment the veteran's current 
psychiatric conditions represent with 
respect to his employability.  

The report of examination should be 
legible and must include a complete 
rationale for all opinions expressed. An 
examination report which does not comply 
with the requirements set forth above is 
incomplete and must be returned for 
correction.

6.  Simultaneously with or subsequent to 
the psychiatric examination, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature, 
extent and probable etiology of any 
disorder(s) of the veteran's right knee 
and lower back. The examiner should 
carefully review the veteran's in-service 
medical history (including any clinical 
records obtained from the 95th Evacuation 
Hospital), and the claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.  
All indicated tests and studies should be 
performed.  The examiner(s) should offer 
opinions as to whether it is at least as 
likely as not that any current low back 
and right knee disorders are related to 
the veteran's military service.  Specific 
reference to post-service medical records 
during the 1970's which appear to 
document a scar of the right knee as 
residual of an injury.  Additionally, the 
examiner should indicate the effect of 
impairment the veteran's low back and 
right knee conditions on his 
employability.

7.  The RO should also determine whether 
any additional development, including 
pertinent medical examinations, are 
necessary in connection with the 
nonservice-connected disability pension 
claim.  Any such examinations deemed 
necessary should be conducted. 

8.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to obtain additional 
information and to ensure that all due process requirements 
are met.  The veteran and his representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


